Title: From Thomas Jefferson to the Senate and the House of Representatives, 26 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate andof the House of Representatives.
          
          Some statements have been lately recieved of the causes decided or depending in the courts of the Union, in certain states, supplementary, or corrective of those, from which was formed the general statement accompanying my message at the opening of the session. I, therefore, communicate them to Congress, with a report of the Secretary of State, noting their effect on the former statement, and correcting certain errors in it, which arose partly from inexactitude in some of the returns, and partly in analysing, adding, & transcribing them, while hurried in preparing the other voluminous papers accompanying that message.
          
            Th: JeffersonFeb. 26. 1802.
          
        